In addition to the matters held to be error in the foregoing opinion, I think the court erred in charging the jury in other respects. I think the following charge was error: "However, failure to exercise ordinary care on the part of the person injured, after the negligence of which she complains is apparent, or should have been reasonably apparent to or apprehended by her, will preclude a recovery by the plaintiff for any amount. If you find there was no negligence properly attributable to the defendant then this rule, of course, would not apply," because it confused the negligence of the plaintiff and the person injured, and because there was no evidence that the person injured was guilty of any negligence.
The following charge was error: "I charge you that the engineer had the right to assume that the driver of the automobile would exercise ordinary care for the safety of those in the automobile with him, and therefore the railroad is not liable if its alleged acts of negligence were not in fact negligent as to a person operating an automobile with due regard for his own safety, and if you find that the driver of the car, under the law the court gives you in charge, was negligent and this negligence was imputable to plaintiff's son," for the reason that there was no evidence authorizing the finding that the negligence of the driver was imputable to the injured person.
The charge as complained of in ground 28 of the motion is subject to a similar criticism. The same is true as to grounds 29 and 31. The following charge was error because not authorized by the evidence: "I charge you when two or more persons ride together in an automobile on a pleasure trip, the mere sharing of expenses, or a mere common destination or purpose, will not make the trip a joint enterprise, unless, under the express or necessarily *Page 700 
implied terms of the prearrangement of the persons, or by their conduct, each has an equal right of control over the route and time and manner of operating the automobile."